Weiss, J., concurs in part and dissents in part
in the following memorandum. Weiss, J. (concurring in part and dissenting in part). In my view, a distinction between the January 2 and January 3 incidents as to whether or not defendant made implicit and explicit threats that placed the complainant “in fear of immediate death or serious physical injury” (Penal Law, § 130.00, subd 8) sufficient to overcome his will to resist, cannot be made. The fact that complainant had apprised his jailor of the situation did not extinguish the very real and continuing threat of harm to him. Essentially, each situation presents a question for the jury, precluding dismissal of the second count of the indictment for lack of sufficient proof We should not lose sight of the statutory requirement that “Earnest resistance” must be measured “under all the attendant circumstances” (Penal Law, § 130.00, subd 8). The complainant was a 17-year-old youth subject to the abrupt pressures of a prison environment. Defendant’s strength and violent disposition may very well have occasioned sufficient coercion in complainants mind throughout this entire scenario (see People v Coleman, 42 NY2d 500). Moreover, complainant’s seeming condescendence during the January 3 incident must be evaluated in recognition of his co*609operation with the authorities to provide proof of the crime. The trial court was in the best position to evaluate the demeanor and credibility of witnesses and, thus, we should not substitute our judgment. The judgment should be affirmed.